

117 HR 374 IH: World Health Organization Accountability Act
U.S. House of Representatives
2021-01-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 374IN THE HOUSE OF REPRESENTATIVESJanuary 21, 2021Mrs. Boebert (for herself, Mr. Hice of Georgia, Mr. Budd, Mr. Norman, Mr. Cawthorn, Mr. Biggs, Mr. Gaetz, and Mr. Rouzer) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo prohibit the availability of United States contributions to the World Health Organization until Congress receives a full report on China and the COVID–19 pandemic, and for other purposes.1.Short titleThis Act may be cited as the World Health Organization Accountability Act.2.ProhibitionNo Federal funds authorized to be appropriated or otherwise made available for United States contributions to the World Health Organization or for United States participation in any of the activities of the World Health Organization may be obligated or expended until the date on which the Secretary of State and the Secretary of Health and Human Services jointly submit to Congress a report describing the manner and extent to which the handling by the World Health Organization and the Government of the People’s Republic of China of the COVID–19 outbreak prior to March 11, 2020, contributed to the emergence of the COVID–19 global pandemic. 